DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 20 objected to because of the following informalities:  Claim 8, line 4 contains "ESENS" an unknown acronym and is suggested to be --exhalation sensitivity (ESENS). Claim 20, lines 1-3 are a repeat of claim 15, lines 1-3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the at least one sensor" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected base don their dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (9,597,467).
With respect to claim 1, Zheng discloses a ventilator system (100, fig 1) comprising at least one sensor (one or more sensors; 142, fig 1); a gas-delivery system (pressure generator; 140, fig 1 integrated with a ventilator) configured to deliver ventilation gases to a patient (see col.4, lines 10-14); at least one processor (110, fig 1); and at least one memory (storage; 130, fig 1) comprising computer-executable instructions (see col. 5, line 17-21) that when executed by the at least one processor cause the ventilator system to receive one or more sensor measurements from the at least one sensor during inhalation of the patient (see col. 6, lines 38-42); based on the one or more sensor measurements, estimate a muscle pressure (Pmus) of the patient during the inhalation of the patient (see col. 9, lines 34-37 and 44-46); determine a Pmus-based metric based on the estimate of Pmus (lung compliance and lung resistance; see col. 9, lines 48-49); in response to determining that the Pmus-based metric meets a cycling threshold (see error detection; col. 9, lines 58-59), determine a patient intention to cycle (see col. 10, line 63); evaluate one or more characteristics of the patient intention to cycle (evaluate the muscle pressure); when the one or more characteristics of the patient intention to cycle are not normal (col. 10, lines 7-10), determining a missed cycling effort (ineffective trigger event; see col. 9, lines 60-65); and perform an action (adjustments by the sensitivity module) in response to the missed cycling effort (see col. 10, lines 56-59).
With respect to claim 2, Zheng discloses that ventilation is delivered to the patient based on a pressure support (PS) breath type (see col. 4, lines 24-29).
With respect to claim 9, Zheng discloses that the action comprises automatically adjusting at least one setting (see col. 10, lines 56-59).
With respect to claim 16, Zheng discloses a method (note the device of Zheng performs the claimed method) for detecting a patient intention to cycle (see col. 10, line 63) during spontaneous ventilation (spontaneous mode;  col. 4, lines 24-29) of the patient on a ventilator (100, fig 1), comprising monitoring at least one parameter of the patient (lung compliance and lung resistance; see col. 9, lines 48-49) receiving spontaneous ventilation based on one or more received non-invasive sensor measurements (one or more sensors; 142, fig 1 and col. 6, lines 10-15) during inhalation; estimating a muscle pressure (Pmus) of the patient during the inhalation based on the one or more received non-invasive sensor measurements (see col. 9, lines 34-37 and 44-46); comparing a Pmus-based metric to a cycling threshold (see error detection; col. 9, lines 58-59); determining that the Pmus-based metric meets the cycling threshold to identify a patient intention to cycle (see col. 9, lines 48-49); in response to identifying the patient intention to cycle, evaluating one or more characteristics of the patient intention to cycle (evaluate the muscle pressure); when the one or more characteristics of the patient intention to cycle are abnormal (col. 10, lines 7-10), determining a missed cycling effort (ineffective trigger event; see col. 9, lines 60-65); and performing an action in response to the missed cycling effort (see col. 10, lines 56-59).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng as applied to claims 1-2 and 16 above, and further in view of Doyle (2014/0123979).
With respect to claims 3 and 17, Zheng discloses all the elements as claimed above but lacks temporarily switching to a proportional assist breath type.
However, Doyle teaches a ventilator system (100, fig 1) with computer-executable instructions ([0379], lines 1-4) causing temporarily switches the ventilator system (100, Figure 1) into a proportional assist breath type ("When the exercise period expires, the ventilator is switched back to the previously utilized mandatory mode of ventilation." [0041]), wherein the controller estimates a respiratory system compliance ("indicators of the patient's inspiratory WOB. These signals, together with ongoing estimates of the patient's lung compliance and lung resistance" [0034]) of the patient during the PA breath subtype based on the output collected during the PA breath subtype; after the at least one breath, the controller (116) switches the ventilator system (100) from the PA subtype back to the pressure support breath type ("exercise by switching from the mandatory mode of ventilation to a spontaneous mode of ventilation after a set time period." [0041]; "exercise by switching from the assist/control mode of ventilation to a spontaneous mode of ventilation after a set time period." [0042]; "the switch module 162 switches from a set mandatory mode of ventilation to a spontaneous mode of ventilation after a predetermined amount of time expires or after a specific event, such as a predetermined number of breaths, inspirations, or cycle ... the switch module 162 switches from a set assist/control mode of ventilation to a spontaneous mode of ventilation after a predetermined amount of time expires or after a specific event, such as a predetermined number of breaths, inspirations, or cycle; and while delivering the temporary PA breath type, receive the one or more sensor measurements from the at least one sensor during the inhalation of the patient (patient fatigue detected [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instructions of Zheng to include switching breath types as taught by Doyle so as to avoid diaphragmatic atrophy during long periods of ventilation (see [0041], lines 1-6 of Doyle).
With respect to claims 4 and 18, the modified Zheng shows the computer-executable instructions further causing the ventilator system to: estimate a respiratory mechanics parameter (lung resistance and lung compliance) based on the one or more sensor measurements (“breath-by-breath estimations of lung resistance and lung compliance” see col. 6, lines 8-12 of Zheng); and based on the estimated respiratory mechanics parameter, estimate the Pmus of the patient (col. 9, lines 37-41 of Zheng) during the inhalation of the patient.
With respect to claim 7, the modified Zheng shows the computer-executable instructions further cause the ventilator system to return to the ventilation delivered to the patient based on one of the pressure support breath type (see claim 3 above; ("exercise by switching from the mandatory mode of ventilation to a spontaneous mode of ventilation after a set time period." [0041])
With respect to claim 19, the modified Zheng shows the estimated respiratory mechanics parameter is a resistance of the patient (lung resistance; see claim 18 above).
Claim(s) 5-6, 10-13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Doyle as applied to claim 2 above, and further in view of Doyle (2013/0284172).
With respect to claim 5, the modified Zheng shows all the elements as claimed above but lacks the computer-executable instructions further causing the ventilator system to determine a percent support setting.
However, Doyle teaches a ventilator system (100, fig 1) with the computer-executable instructions (see [00 further causing the ventilator system to determine a percent support setting (see [0030], lines 7-10) based on one of a pressure support setting (see [0030], lines 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instructions and ventilator of the modified Zheng to include percent support setting as taught by Doyle so as to provide a comfortable and efficient support to the patient while ventilating.
With respect to claim 6, the modified Zheng shows the computer-executable instructions further causing the ventilator system (see rejection of claim 3 above) to a proportional assist breath type ("When the exercise period expires, the ventilator is switched back to the previously utilized mandatory mode of ventilation." [0041]); and deliver at least one breath based on the determined percent support setting (after the modification by Doyle the ventilator  delivers pressure based on the percentage).
With respect to claim 10, the modified Zheng shows a method (note the device of Zheng performs the claimed method) for detecting a patient intention to cycle (see col. 10, line 63 of Zheng) during spontaneous ventilation (spontaneous mode;  col. 4, lines 24-29 of Zheng) based on a target setting for the spontaneous ventilation (predetermined threshold), determining a percent support setting (see [0030], lines 7-10 of Doyle ‘2013); temporarily switching to a proportional assist (PA) breath type ("When the exercise period expires, the ventilator is switched back to the previously utilized mandatory mode of ventilation." [0041] of Doyle ‘2014); delivering at least one PA breath based on the determined percent support setting (after the modification by Doyle the ventilator  delivers pressure based on the percentage); receiving one or more sensor measurements from the at least one sensor during the at least one PA breath; based on the one or more sensor measurements (“breath-by-breath estimations of lung resistance and lung compliance” see col. 6, lines 8-12 of Zheng), estimating a muscle pressure (PMus) of the patient (see col. 9, lines 34-37 and 44-46 of Zheng); and in response to determining that the Pmus meets a cycling threshold (see error detection; col. 9, lines 58-59 of Zheng), determining a patient intention to cycle (see col. 9, lines 48-49 of Zheng).
With respect to claim 11, the modified Zheng shows in response to determining the patient intention to cycle, comparing a timing of the patient intention to cycle to a timing of exhalation delivery by the ventilator: and when the timing of the patient intention to cycle exceeds a timing threshold determining a missed cycling effort (see col. 10, lines 18-22 of Zheng) note the predetermined time is used to determine error.
With respect to claim 12, the modified Zheng shows performing an action in response to the missed cycling effort (see col. 10, lines 56-59 of Zheng).
With respect to claim 13, the modified Zheng shows the action comprises automatically adjusting the target setting for the spontaneous ventilation (see col. 10, lines 56-59 of Zheng).
With respect to claims 15 and 20, the modified Zheng shows the spontaneous ventilation is delivered based on a pressure support (PS) breath type (see col. 4, lines 24-29 of Zheng).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Doyle and Doyle as applied to claim 10 above, and further in view of Esmaeil-zadeh-azar (2016/0045694).
With respect to claim 14, the modified Zheng shows the action (see claim 12 above) but lacks the action displaying an indication of missed cycling effort.
However, Esmaeil-zadeh-azar teaches a ventilator system (100, fig 1) with a display (122, fig 1) configured to display an indication of missed cycling effort (detected patient trigger; see [0069], lines 15-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the action of the modified Zheng to include displaying an indication as taught by Esmaeil-zadeh-azar so as to provide useful information in the form of various ventilatory data regarding the physical condition of a patient (see [0069], lines 1-3 of Esmaeil-zadeh-azar).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vicario (11,224,379) and Wang (11,191,447) are cited to show additional ventilator systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785   

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785